                                                                           I FILED
     Case: 4:21-cr-00065-JAR-SPM Doc. #: 2 Filed: 01/27/21 Page: 1 of 1 PageID  #: 4

                                UNITED STATES DISTRICT COURT                               J~N: 2 7 2021 ,
                                EASTERN DISTRICT OF MISSOURI                               sJ
                                                                                         U. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MO
                                      EASTERN DIVISION
                                                                                               j   s;. Louis
UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )
                                                     )
                                                               4:21CR00065 JAR/SPM             I


JORDELL SHELLS,                                      )
                                                     )
                       Defendant.                    )

                                            INDICTMENT

                                            COUNT ONE

        The Grand Jury charges that:

        On or about December 20, 2020 in St. Louis County, within the Eastern District ~fMissouri,

                                         JORDELL SHELLS,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been c;onvicted in a
                                                                                           I
                                                                                           !


court of law of on~ or more crimes punishable by a term of imprisonment exceeding one year, and the
                                                                                           1




firearm previously traveled in interstate or foreign commerce during or prior to being in the Defendant's

possession.

      In violation of Title 18, United States Code, Section 922(g)(l ), and punishable ~der Title 18,

United States Code, Section 924(a)(2).

                                                             A TRUE BILL


                                                             FOREPERSON

SAYLER A. FLEMING
United States Attorney


JENNIFER SZCZUCINSKI, #56906MO
Assistant United States Attorney
